Citation Nr: 1117704	
Decision Date: 05/09/11    Archive Date: 05/17/11

DOCKET NO.  09-10 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Whether new and material evidence has been submitted sufficient to reopen a claim of entitlement to service connection for a back disability.

2. Entitlement to service connection for bilateral hearing loss disability.

3. Entitlement to service connection for recurrent tinnitus.

4. Entitlement to service connection for an acquired psychiatric disorder other than posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel


INTRODUCTION

The Veteran had active military service from August 1967 to November 1967 with additional periods of active duty for training (ACDUTRA).

This case comes before the Board of Veterans' Appeals (Board) on appeal of a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Veteran and his spouse testified before the undersigned Acting Veterans Law Judge at a November 2010 hearing conducted at the RO.  A transcript of the hearing is of record.

Clarification of Issues on Appeal

The Board notes that, while the Veteran initially filed a claim of entitlement to service connection for depression, VA must fully and sympathetically develop a claim to its optimum before reaching the claim on its merits.  Hodge v. West, 155 F.3d 1356, 1362-63 (Fed.Cir.1998); see also Brokowski v. Shinseki, 23 Vet. App. 79 (2009) (holding that a claimant's identification of the benefit sought does not require any technical precision); Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (when determining the scope of a claim, the Board must consider "the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of that claim").  The Board notes that the Veteran has been diagnosed with other psychiatric disorders in addition to depression.  As such, the Board has expanded the issue on appeal as reflected above.  However, as the Veteran has filed a separate claim for PTSD, which has been denied by separate rating decision, see April 2010 rating decision, this condition is not included with the Veteran's current appeal.

The issues of entitlement to service connection for bilateral hearing loss, tinnitus and an acquires psychiatric disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. A December 1991 rating decision denied the Veteran's claim of entitlement to service connection for a back disability.  The Veteran was notified of his appellate rights, but did not file a notice of disagreement within one year of the rating decision.

2. Evidence received since the December 1991 rating decision is cumulative of the evidence of record at the time of the December 1991 denial and does not relate to an unestablished fact necessary to substantiate the claim of service connection for a back disability nor does it raise a reasonable possibility of substantiating the Veteran's claim of service connection.


CONCLUSIONS OF LAW

1. The December 1991 rating decision which denied the Veteran's claim of entitlement to service connection for a back disorder is final.  38 U.S.C.A. § 7105(c) (West 2002).

2. Evidence received since the December 1991 rating decision in connection with Veteran's claim of entitlement to service connection for a back disorder is not new and material.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that in order to successfully reopen a previously and finally disallowed claim, the law requires the presentation of a special type of evidence - evidence that is both new and material.  The terms "new" and "material" have specific, technical meanings that are not commonly known to VA claimants.  Because these requirements define particular types of evidence, when providing the notice required by the VCAA it is necessary, in most cases, for VA to inform claimants seeking to reopen a previously and finally disallowed claim of the unique character of evidence that must be presented.  This notice obligation does not modify the requirement that VA must provide a claimant notice of what is required to substantiate each element of a service-connection claim.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In other words, VA must notify a claimant of the evidence and information that is necessary to reopen the claim and VA must notify the claimant of the evidence and information that is necessary to establish his or her entitlement to the underlying claim for the benefit sought.

After careful review of the record, the Board finds that VA provided the Veteran with all necessary and proper VCAA notice.  In this regard, an August 2008 VCAA letter notified the Veteran of the evidence and information necessary to establish entitlement to his underlying claim to service connection for a back disability.  This letter also provided appropriate notice regarding what constitutes new and material evidence and specifically informed him what evidence and information was necessary to reopen his claim.  This letter also advised the Veteran of the types of evidence VA would assist him in obtaining as well as his own responsibilities with regard to identifying relevant evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  Finally, the August 2008 notice letter included notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess, supra.

In light of the above, the Board finds that all notices required by VCAA and implementing regulations were furnished to the Veteran and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.

The Board also finds that there has been substantial compliance with the assistance provisions set forth in the law and regulations.  The Veteran's service treatment records are associated with the claims folder, as well as all VA and private treatment records identified by the Veteran.  The Veteran has not identified any additional relevant, outstanding records that need to be obtained before deciding his claim.

The Board acknowledges additional service records have been associated with the claims file following the December 1991 rating decision which previously denied the Veteran's claim of service connection.  While these service records were not associated with the claims file at the time of the December 1991 denial, the Board finds that reconsideration of the Veteran's claim is not warranted in the instant case.  In this regard, the Board notes the additional records contain no mention of a back injury; rather, they verify the Veteran's prior periods of ACDUTRA.  As such, they are not "relevant" records with respect to the Veteran's claim of service connection for a back disability.  See 38 C.F.R. § 3.156(c) (2010).  As such, reconsideration of the Veteran's claim notwithstanding the requirement of new and material evidence is not warranted in the instant case.  Id.

As a final note, a VA examination was not provided in conjunction with the Veteran's claim to reopen, and the Board notes that an examination is not warranted in the instant case.  See 38 C.F.R. § 3.159(c)(iii) (2010).  In this regard, the Board observes VA's duty to provide a VA examination applies to a claim to reopen a finally adjudicated claim only after new and material evidence has been submitted.  Id.  Therefore, VA is not required to provide the Veteran with a VA examination in the instant case.  

Analysis

Generally, an unappealed RO denial is final under 38 U.S.C.A. § 7105(c), and the claim may only be reopened through the receipt of 'new and material' evidence.  If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA must reopen the claim and review its former disposition.  38 U.S.C.A. § 5108.  See Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).

The Veteran's request to reopen his claim was received in July 2008, and the regulation applicable to his appeal provides that new and material evidence means existing evidence that by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a) (2010).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In a December 1991 rating decision, the Veteran's claim of entitlement to service connection for a back disability was denied on the basis that the Veteran's back disability preexisted his period of active service and was not aggravated during service.  The Veteran was notified of his appellate rights, but did not complete an appeal of the decision; therefore, the RO's December 1991 decision is final.  38 U.S.C.A. § 7105.

Evidence received prior to the December 1991 rating decision included service treatment records.  According to the December 1991 rating decision, the RO denied the Veteran's claim for service connection because the evidence of record indicated the Veteran injured his back twice in the six months prior to his induction into active service.  The December 1991 rating decision also noted the Veteran was placed on light duty and never began basic training due to his back pain.  The December 1991 rating decision found no evidence of any injury or aggravation of his back disability in service.

New evidence received since the December 1991 rating decision includes statements from the Veteran and his wife, including the transcript of a November 2010 Board hearing, VA treatment records and records related to the Veteran's service with the Oklahoma National Guard from September 1963 to June 1967.  The evidence submitted by the Veteran indicates he continues to suffer from a back disability, and currently receives treatment.  Further, the records from the Oklahoma National Guard verify period of ACDUTRA prior to his entrance to active service in August 1967.  However, the newly obtained evidence does not demonstrate treatment for or a diagnosis of back disability during periods of ACDUTRA, nor does it indicate that a preexisting back disability was aggravated during the Veteran's active service.

After careful review, the Board concludes that the newly received evidence is cumulative of the record prior to the December 1991 rating decision, and does not raise a reasonable possibility of substantiating the Veteran's claim.  In this regard, the Board notes the newly received evidence continues to show that the Veteran suffers from a back disability.  However, the record does not contain any evidence of an injury during a period of ACDUTRA, nor does it include competent evidence suggesting a preexisting back disability was aggravated during active service.  Therefore, the newly received evidence does not raise a reasonable possibility of substantiating the Veteran's claim.  

As such, the evidence submitted by the Veteran since the December 1991 RO denial does not constitute new and material evidence, and the petition to reopen his claim must be denied.  38 C.F.R. § 3.156.



ORDER

New and material evidence sufficient to reopen a claim of service connection for a back disability has not been submitted; the appeal is denied.


REMAND

The Veteran seeks service connection for bilateral hearing loss disability, recurrent tinnitus and an acquired psychiatric disorder.  Specifically, the Veteran contends he was subjected to significant acoustic trauma from machine guns, howitzers, grenades, rifle fire and land mines.  See, e.g., March 2009 private audiological evaluation.  

The Board notes that the Veteran has submitted two positive private etiological opinions regarding hearing loss and tinnitus.  In this regard, a March 2009 opinion from Dr. J.W. found it as likely as not the Veteran's hearing loss and tinnitus are the result of exposure to hazardous noise while in service.  However, this opinion appears to be based solely on the Veteran's reported history of continuous active service from September 1963 to August 1967.  The Board notes that this period of service was with the Oklahoma National Guard, with periods of ACDUTRA.  Furthermore, an October 2009 opinion from K.B., a private audiologist, found it "very likely" that the Veteran's hearing loss and tinnitus were caused by his military noise exposure.  However, this opinion is based solely on the Veteran's reported history of service in the Army from August 1968 to July 1970 in both Vietnam and Cambodia.  The Board notes there is no evidence of such service; rather, the evidence indicates the Veteran separated from service in November 1967 after he was medically unable to complete basic training.  

During the development of the Veteran's claim, he was provided a VA audiological examination in December 2008.  Following an examination of the Veteran and review of the claims file, the VA examiner opined that it is less likely than not that the Veteran's hearing loss and tinnitus are the result of his military service.  However, initially, the Board notes the December 2008 VA examiner appears not to have considered any periods of ACDUTRA during the Veteran's service in the Oklahoma National Guard.  Further, the VA examiner's negative opinion is based on the Veteran's normal hearing upon service separation.  However, the Board observes that a VA medical opinion regarding the etiology of hearing loss cannot be based solely on "normal" audiometric findings recorded on the Veteran's separation examination.  In this regard, the Court has held where there is no evidence of the Veteran's claimed hearing disability until many years after separation from service, "[i]f evidence should sufficiently demonstrate a medical relationship between the Veteran's in service exposure to loud noise and his current disability, it would follow that the Veteran incurred an injury in service ...."  Hensley v. Brown, 5 Vet. App. 155, 160 (1993), (quoting Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992)).  As such, a new VA examination is necessary prior to a Board decision with respect to these issues.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Daves v. Nicholson, 21 Vet. App. 46, 51 (2007), citing Green v. Derwinski, 1 Vet. App. 121, 123-124 (1991); Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence... is essential for a proper appellate decision").

With respect to the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, the Board notes his contention that he has suffered from depression since separation from service in 1967.  See November 2010 Board hearing transcript at 9.  VA has a duty to provide a VA examination when the record lacks evidence to decide the Veteran's claim and there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established event, injury, or disease.  See 38 C.F.R. § 3.159(c); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  As the Veteran has asserted he has suffered from symptoms of depression since separation from active service, he must be provided a VA examination to determine whether any current acquired psychiatric disorder, other than PTSD, is etiologically related to his active service or to a period of ACDUTRA.


Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA audiological examination for the purpose of ascertaining the etiology of his bilateral hearing loss and recurrent tinnitus.  The claims file, including a copy of this REMAND, must be made available to the examiner for review, and the examination report should reflect that such a review was accomplished.  Any necessary testing should be accomplished.  After reviewing the record and examining the Veteran, the examiner should provide an opinion as to whether the Veteran's hearing loss and/or recurrent tinnitus is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), etiologically related to his active service and/or periods of ACDUTRA, to include in-service acoustic trauma, excluding periods of non-Federal service with the Oklahoma National Guard. 

A detailed rationale should be provided for all opinions expressed.

2. Schedule the Veteran for a VA examination for the purpose of ascertaining the etiology of any current acquired psychiatric disorder other than posttraumatic stress disorder (PTSD).  The claims file, including a copy of this REMAND, must be made available to the examiner for review, and the examination report should reflect that such a review was accomplished.  Any necessary testing should be accomplished.  After reviewing the record and examining the Veteran, the examiner should provide a diagnosis as to any current acquired psychiatric disorder, other than PTSD.  For each diagnosed condition, the examiner should also offer an opinion as to whether such disorder is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), etiologically related to his active service and/or periods of ACDUTRA, excluding periods of non-Federal service with the Oklahoma National Guard.

A detailed rationale should be provided for all opinions expressed.

3. The Veteran is hereby notified that it is his responsibility to report for any examination, and to cooperate in the development of the claim. The consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655.

4. After completing the above, and any other development deemed necessary, readjudicate the Veteran's claims based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


